Order, Supreme Court, New York County (Ronald A. Zweibel, J.), entered on or about March 19, 2007, which denied defendant’s motion to be resentenced pursuant to the 2005 Drug Law Reform Act, unanimously affirmed.
The court properly recognized the degree of discretion it possessed (compare People v Arana, 32 AD3d 305 [2006]), and providently exercised its discretion when it determined that substantial justice dictated that defendant’s resentencing application should be denied (see e.g. People v Vasquez, 41 AD3d 111 [2007], lv dismissed 9 NY3d 870 [2007]). In considering such an application, the court is vested with a level of discretion to consider “any facts or circumstances relevant to the imposition of a new sentence which are submitted by such person or the people and may, in addition, consider the institutional record of confinement of such person” (L 2005, ch 643, § 1). The court properly considered, among other things, reliable information as to the large amount of cocaine that defendant possessed at the time of his arrest, which would constitute a class A-I felony even under the present law. We have considered and rejected defendant’s remaining claims, including his constitutional argument (see People v Alea, 46 AD3d 398 [2007], lv dismissed 9 NY3d 1030 [2008]). Concur—Andrias, J.P., Saxe, Sweeny, Moskowitz and DeGrasse, JJ. [See 2007 NY Slip Op 30659(G).]